Title: From John Adams to Benjamin Franklin, 1 November 1782
From: Adams, John
To: Franklin, Benjamin


Sir
Paris November 1. 1782

In answer to the Letter, your Excellency did me, the Honour to write me on the 15 of October, a Copy of which you delivered me Yesterday at Mr Oswalds the original not being received, I have only to Say that there is Money enough in the Hands of Messieurs Wilhem and Jan Willink, Nicholas and Jacob Van Staphorst and De la Lande and Fynje, of Amsterdam, to discharge the Interest of the Ten Million of Guilders borrowed in Holland by the King of France under the Warranty of the States General, if it is expected and insisted that Congress Should pay it.
But the Question is, who shall order it to be paid.— I dont think my self authorized, by any Powers I have to dispose of that Money. Congress have only impowerd me to borrow the Money, and deposit it in the Hands of Bankers, to be drawn out by Congress. and I have advised and requested, that Assembly, to draw the whole, without leaving me the Power to dispose of any Part of it, beyond my own Salary, a little Assistance to our distressed Countrymen, escaped from British Prisons, and a few trifling Charges that necessarily arise.
There is also another Difficulty in the Way at present.— By the Contract, the Money is not to be paid, untill a Ratification arrives from Congress. a Quintuplicate of the Contract went by Captain Grinnell who is arrived at Boston so that We may expect a Ratification and too probably Draughts for the whole Money by the first ship.
It is therefore impossible for me to engage, absolutly to pay it, untill We hear farther from Congress. But upon the Arrival of the Ratification, if no Contrary orders arrive with it, and your Excellency and Mr Jay advise me to do it, I will direct, if I can, or at least I will desire the Houses who now have the Money to pay it, if insisted on by this Court, which I hope, however will be thought better of.
I have the Honour to be
